            Case 1:18-cv-00637-RP Document 70 Filed 12/10/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 DEFENSE DISTRIBUTED and                           §
 SECOND AMENDMENT                                  §
 FOUNDATION, INC.                                  §
                Plaintiffs,                        §
                                                   §
 v.                                                §      Civil Action No. 1:18-CV-00637-RP
                                                   §
 GURBIR S. GREWAL, IN HIS OFFICIAL                 §
 CAPACITY AS ATTORNEY                              §
 General of New Jersey, et al.,                    §
                                                   §
                 Defendants.

 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO PLAINTIFFS’ MOTION
                 FOR A PRELIMINARY INJUNCTION

       Defendant Gurbir Grewal, in his official capacity as the State of New Jersey’s Attorney

General (“Defendant”), by and through his attorneys of record, hereby submits this opposed

motion respectfully requesting this Court extend the time for Defendant to respond to Plaintiffs’

Motion for a Preliminary Injunction (Dkt. No. 67), and shows as follows:

       1.      On November 9, 2018, Plaintiffs filed an Emergency Motion for a Temporary

Restraining Order and Preliminary Injunction (Dkt. No. 52) requesting that the Court (1) issue a

temporary restraining order against New Jersey’s enforcement of Section 3(l)(2); (2) set an

expedited preliminary injunction briefing schedule; and (3) hold a hearing as soon as possible.

       2.      On November 13, 2018, the Court issued an order abstaining from reviewing

Plaintiffs’ request for a restraining order and preliminary injunction “until the New Jersey courts

have been ‘afforded a reasonable opportunity to pass upon’” Section 3(l)(2). (Dkt. No. 52).

       3.      On November 21, 2018, Defendant Matthew Denn, in his official capacity as the

State of Delaware’s Attorney General and Defendant Gurbir Grewal, in his official capacity as the

State of New Jersey’s Attorney General filed their motion to dismiss Plaintiffs’ First Amended
             Case 1:18-cv-00637-RP Document 70 Filed 12/10/18 Page 2 of 4



Complaint. (Dkt. No. 57). On November 29, 2018, Plaintiffs filed an unopposed motion for

extension of time to respond to Defendants’ motion to dismiss. (Dkt. No. 61). On November 30,

2018, Defendants filed an unopposed motion for extension of time to reply to Plaintiffs’ response

to their motion to dismiss, requesting December 21, 2018 as the deadline for Defendants’ to file

their reply. (Dkt. No. 63).

        4.      On December 4, 2018, Plaintiffs filed a second Motion for Temporary Restraining

Order (Dkt. No. 66), as well as a separate Motion for Preliminary Injunction (Dkt. No. 67),

requesting the Court enjoin Defendant from enforcing Section 3(l)(2) of Senate Bill 2465 against

the Plaintiffs and from using cease and desist letters and other civil legal actions to stop the

Plaintiffs’ publication of digital firearms information. According to the Local Rules, Defendants’

response to the Motion for Preliminary Injunction is due on December 11, 2018.

        5.      On December 6, 2018, the Court issued an order again denying Plaintiffs’ request

for a temporary restraining order “for the same reasons given in its prior order.” (Dkt. No. 69). In

particular, the Court stated that this case was the type of case that was “almost universally

recognized as appropriate for abstention[:] . . . a state statute, not yet construed by the state courts,

which is susceptible of one construction that would render it free from federal constitutional

objection and another that would not.” Id.

        6.      On December 6, 2018, the Court also granted Defendants’ request to extend the

deadline for their reply to Plaintiffs’ response to Defendants’ motion to dismiss to December 21,

2018.

        7.      On December 10, 2018, Defendants’ counsel conferred with Plaintiffs’ counsel

seeking an agreement on an extension for Defendants to respond to the Motion for Preliminary

Injunction from December 11, 2018 to January 11, 2019. Plaintiffs’ counsel would not agree with




                                                   2
            Case 1:18-cv-00637-RP Document 70 Filed 12/10/18 Page 3 of 4



this requested extension, or any other requested extension, unless Defendant voluntarily agreed to

the temporary restraining order that this Court had already denied.

       8.      Defendant seeks this extension for the following reasons:

               a. the upcoming holidays and related vacation schedules for Defendants’ counsel;

               b. the current December 21, 2018 deadline for Defendants’ to reply to Plaintiffs’

                   December 12, 2018 response to Defendants’ motion to dismiss; and

               c. the length (28 pages), complexity and number of substantive issues raised in

                   Plaintiffs’ Motion for Preliminary Injunction.

       9.      The purpose of this opposed request for extension of time to answer Plaintiffs’

Motion is not for delay, but rather to serve the interests of justice by allowing Defendants sufficient

time to fully respond to the arguments raised in Plaintiffs’ Motion for Preliminary Injunction and

Plaintiffs will not be prejudiced by a short extension on a motion which essentially restates the

same grounds for a preliminary injunction that were previously denied by this Court on November

13, 2018. (Dkt. No. 52).

       NOW THEREFORE the Parties, by and through their counsel of record, respectfully

request that the deadline for Defendant Gurbir Grewal, in his official capacity as the State of New

Jersey’s Attorney General to respond to Plaintiffs’ Motion for a Preliminary Injunction (Dkt. No.

67) be extended from December 11, 2018 to January 11, 2019.

DATED: December 10, 2018.
                                               Respectfully submitted,
                                              PILLSBURY WINTHROP SHAW PITTMAN LLP

                                               By: /s/ Casey Low
                                                   Casey Low
                                                   Texas Bar No. 24041363
                                                   401 Congress Ave., Suite 1700
                                                   Austin, Texas 78701-4061
                                                   Phone: (512) 580-9600


                                                  3
             Case 1:18-cv-00637-RP Document 70 Filed 12/10/18 Page 4 of 4



                                                     Fax: (512) 580-9601
                                                     casey.low@pillsburylaw.com

                                                  ATTORNEY FOR DEFENDANTS
                                                  GURBIR GREWAL, in his official capacity as
                                                  the State of New Jersey’s Attorney General and
                                                  MATTHEW DENN, in his official capacity as
                                                  the State of Delaware’s Attorney General


                                       VERIFICATION

       I hereby affirm that the allegations made by Defendant Gurbir Grewal, in his official

capacity as the State of New Jersey’s Attorney General are true and correct and represent the basis

for the requested extension of time.

                                              /s/ Casey Low
                                              Casey Low


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 10, 2018, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel

of record.

                                              /s/ Casey Low
                                              Casey Low

                              CERTIFICATE OF CONFERENCE

       I hereby certify that on December 10, 2018, counsel for Defendant Gurbir Grewal, in his

official capacity as the State of New Jersey’s Attorney General conferred with counsel for

Plaintiffs regarding this request for motion. Plaintiffs are opposed to this motion.



                                              /s/ Casey Low
                                              Casey Low




                                                 4
